Fourth Court of Appeals
                                         San Antonio, Texas
                                                  April 6, 2022

                                             No. 04-22-00108-CR

                  IN RE Frediz DE LA CRUZ De La Cruz and Elio Enay Rudamas,
                                         Relators

                                             Original Proceeding 1

                                                     ORDER

        On February 21, 2022, Relators filed a petition for writ of mandamus. After considering
the petition and the record, this court concludes Relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


        It is so ORDERED on April 6, 2022.



                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Relators’ efforts to have the Honorable Stephen B. Ables, Presiding Judge of the Sixth
Administrative Judicial Region, Kerr County, Texas, to reinstate three county court at law judges “to alleviate the
crowded dockets in Kinney County.”